DETAILED ACTION
This office action is in response to the communication received on 05/27/2022 concerning application no. 16/432,559 filed on 06/05/2019.
Claims 1-2, 7-12, and 19-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
Claims 1-2, 7-12, and 19-20 are pending.	

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-12, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 8-9, recite “a predetermined angle range including basic posture of the ultrasound probe or across the basic posture angle by an operator”. This claim element is indefinite. The claim is establishing that the predetermined basic angle range including a basic posture angle or across a basic posture angle. It would be unclear to one with ordinary skill in the art what the difference is between these two elements. A range is a set of angular values from a lower limit to the upper limit. If the basic posture angle is part of that range, the range is going to be across the basic angle posture.
For purposes of examination, the Office is considering range to define accuracy for image acquisition.
Lines 8, recites “a basic posture angle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is constituted as “basic” in a posture angle. One interpretation is that it is the initial angle of the probe. Another interpretation is that a basic posture angle is one with that is a whole number. A third interpretation is that a basic posture angle is any orthogonal angle with respect to a target or surface or reference frame.
For purposes of examination, the Office is considering basic posture angle is an initial angle.
Lines 8, recites “a basic posture angle of the ultrasound probe”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “basic posture angle” is the same as the “posture angle” established in line 3 or is a separate and distinct feature as the claim fails to establish what the basic posture angle is being utilized for. 
For purposes of examination, the Office is considering them to be different.
Lines 11, recites “calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the likelihoods are calculated with respect to imaging organs or with respect to examination organ as both elements are present in the claim. Furthermore, it would be unclear if the examination organ and imaging organs are separate and if so, how they are different from one another. 
For purposes of examination, the Office is considering them to be the same.
Lines 19-20, recite “the maximum likelihood is calculated is generated”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the calculation is the same as or separate and distinct from the generation of the maximum likelihood. Furthermore, it would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 2 is indefinite for the following reasons:
Lines 2-3, recite “the posture angle detected by the probe posture angle sensor is changing once over the predetermined angle range”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what “once over the predetermined angle range” is establishing. It would be unclear if this is stating a trigger as once it is over the angle range the posture angle changes or if it stating that there is only one instance of changing the posture angle.
For purposes of examination, the Office is considering the second interpretation.

Claim 7 is indefinite for the following reasons:
Line 5, recite “a body surface”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “body surface” is the same as the “body surface” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 8 is indefinite for the following reasons:
Lines 3 and 6, recites “a basic posture angle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is constituted as “basic” in a posture angle. One interpretation is that it is the initial angle of the probe. Another interpretation is that a basic posture angle is one with that is a whole number. A third interpretation is that a basic posture angle is any orthogonal angle with respect to a target or surface or reference frame.
For purposes of examination, the Office is considering basic posture angle is an initial angle.

Claim 9 is indefinite for the following reasons:
Lines 3 and 6, recites “a basic posture angle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is constituted as “basic” in a posture angle. One interpretation is that it is the initial angle of the probe. Another interpretation is that a basic posture angle is one with that is a whole number. A third interpretation is that a basic posture angle is any orthogonal angle with respect to a target or surface or reference frame.
For purposes of examination, the Office is considering basic posture angle is an initial angle.

Claim 11 is indefinite for the following reasons:
Lines 3 and 6, recites “a basic posture angle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is constituted as “basic” in a posture angle. One interpretation is that it is the initial angle of the probe. Another interpretation is that a basic posture angle is one with that is a whole number. A third interpretation is that a basic posture angle is any orthogonal angle with respect to a target or surface or reference frame.
For purposes of examination, the Office is considering basic posture angle is an initial angle.

Claim 13 is indefinite for the following reasons:
Lines 3 and 6, recites “a basic posture angle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is constituted as “basic” in a posture angle. One interpretation is that it is the initial angle of the probe. Another interpretation is that a basic posture angle is one with that is a whole number. A third interpretation is that a basic posture angle is any orthogonal angle with respect to a target or surface or reference frame.
For purposes of examination, the Office is considering basic posture angle is an initial angle.

Claim 19 is indefinite for the following reasons:
Lines 5-6, recite “a predetermined angle range including basic posture of the ultrasound probe or across the basic posture angle by an operator”. This claim element is indefinite. The claim is establishing that the predetermined basic angle range including a basic posture angle or across a basic posture angle. It would be unclear to one with ordinary skill in the art what the difference is between these two elements. A range is a set of angular values from a lower limit to the upper limit. If the basic posture angle is part of that range, the range is going to be across the basic angle posture.
For purposes of examination, the Office is considering range to define accuracy for image acquisition.
Lines 5, recites “a basic posture angle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is constituted as “basic” in a posture angle. One interpretation is that it is the initial angle of the probe. Another interpretation is that a basic posture angle is one with that is a whole number. A third interpretation is that a basic posture angle is any orthogonal angle with respect to a target or surface or reference frame.
For purposes of examination, the Office is considering basic posture angle is an initial angle.
Lines 5, recites “a basic posture angle of the ultrasound probe”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “basic posture angle” is the same as the “posture angle” established in line 7 or is a separate and distinct feature as the claim fails to establish what the basic posture angle is being utilized for. 
For purposes of examination, the Office is considering them to be different.
Lines 9-11, recites “calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the likelihoods are calculated with respect to imaging organs or with respect to examination organ as both elements are present in the claim. Furthermore, it would be unclear if the examination organ and imaging organs are separate and if so, how they are different from one another. 
For purposes of examination, the Office is considering them to be the same.
Lines 19, recite “the maximum likelihood is calculated is generated”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the calculation is the same as or separate and distinct from the generation of the maximum likelihood. Furthermore, it would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 20 is indefinite for the following reasons:
Lines 11-13, recite “a predetermined angle range including basic posture of the ultrasound probe or across the basic posture angle by an operator”. This claim element is indefinite. The claim is establishing that the predetermined basic angle range including a basic posture angle or across a basic posture angle. It would be unclear to one with ordinary skill in the art what the difference is between these two elements. A range is a set of angular values from a lower limit to the upper limit. If the basic posture angle is part of that range, the range is going to be across the basic angle posture.
For purposes of examination, the Office is considering range to define accuracy for image acquisition.
Lines 3 and 12-13, recites “a basic posture angle”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is constituted as “basic” in a posture angle. One interpretation is that it is the initial angle of the probe. Another interpretation is that a basic posture angle is one with that is a whole number. A third interpretation is that a basic posture angle is any orthogonal angle with respect to a target or surface or reference frame.
For purposes of examination, the Office is considering basic posture angle is an initial angle.
Lines 3 and 12-13, recites “a basic posture angle of the ultrasound probe”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “basic posture angle” is the same as the “posture angle” established in line 7 or is a separate and distinct feature as the claim fails to establish what the basic posture angle is being utilized for. 
For purposes of examination, the Office is considering them to be different.
Lines 14-15, recites “calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the likelihoods are calculated with respect to imaging organs or with respect to examination organ as both elements are present in the claim. Furthermore, it would be unclear if the examination organ and imaging organs are separate and if so, how they are different from one another. 
For purposes of examination, the Office is considering them to be the same.
Lines 18, recite “the maximum likelihood is calculated is generated”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the calculation is the same as or separate and distinct from the generation of the maximum likelihood. Furthermore, it would be unclear to one with ordinary skill in the art what the scope of the claim element is as in its present form, the claim element is grammatically incorrect.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-12, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images, acquire a maximum likelihood among the plurality of the likelihoods, set, as a recommended posture angle, the posture angle detected by the probe posture angle sensor when the ultrasound image at which the maximum likelihood is calculated is generated”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of a plurality of likelihoods can be done with a probability determination based on the acquired data, the acquiring a max likelihood is selecting the highest numerical value amongst a plurality of values, and the setting a posture angle is the determination of the angle that corresponds the highest likelihood . That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an ultrasound probe; a probe posture angle sensor configured to detect a posture angle comprising a Tait-Bryan angle of the ultrasound probe; and a processor configured to: generate ultrasound images by transmitting an ultrasound beam from the ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject, while the ultrasound probe is being contacted with a body surface of the subject and is tilted over a predetermined angle range including a basic posture angle of the ultrasound probe or across the basic posture angle by an operator, where the basic posture angle is predetermined corresponding to an examination organ, notify the operator of the recommended posture angle”. Detection of angles and acquiring ultrasound images when the probe is in contact with the subject about a predetermined angular range is a data gathering step that is a form of a pre-solution insignificant activity. Notifying the user of the recommended angle, under broadest reasonable interpretation, can be a display step that merely amounts to a post-solution insignificant activity. The use of a probe, angle sensor, and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “acquire the maximum likelihood among the plurality of likelihoods calculated while the posture angle detected by the probe posture angle sensor is changing once over the predetermined angle range”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to determining what likelihood is the highest amongst a plurality of likelihoods that are calculated in response the posture angle changing. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “processor”. The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 2 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “a display configured to display the ultrasound images generated by the processor, wherein the processor is configured to control display on the display”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of a display and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 8 recites the following elements: “wherein the processor is configured to display the likelihoods, the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display when the plurality of the likelihoods are calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a the predetermined angle range including the basic posture angle of the ultrasound probe by the operator”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 8 rejection.
Claim 9 recites the following elements: “wherein the processor is configured to display the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display as numerical values or graph images when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with a-the body surface of the subject and is being tilted over the predetermined angle range including the basic posture angle of the ultrasound probe by the operator”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 2 rejection.
Claim 10 recites the following elements: “a display configured to display the ultrasound images  generated by the processor,BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/JN/slgApplication No.: 16/432,559Docket No.: 1110-0666PUS1 Reply to Office Action of March 01, 2022Page 5 of 17wherein the processor is configured to control display on the display”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of a display and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 10 rejection.
Claim 11 recites the following elements: “wherein the processor is configured to display the each of the plurality of likelihoods, the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with a-the body surface of the subject and is being tilted over the predetermined angle range including the basic posture angle of the ultrasound probe by the operator”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 12 recites the following elements: “wherein the processor is configured to display the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display as numerical values or graph images when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with the body surface of the subject and is being tilted over a-the predetermined angle range including the basic posture angle of the ultrasound probe by the operator”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a control method of an ultrasound diagnostic apparatus and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculating a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images; acquiring a maximum likelihood among the plurality of likelihoods; setting, as a recommended posture angle, the posture angle detected when the ultrasound image at which the maximum likelihood is calculated is generated”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of a plurality of likelihoods can be done with a probability determination based on the acquired data, the acquiring a max likelihood is selecting the highest numerical value amongst a plurality of values, and the setting a posture angle is the determination of the angle that corresponds the highest likelihood . That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “generating ultrasound images by transmitting an ultrasound beam from an ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject, while the ultrasound probe is being contacted with a body surface of the subject and is tilted over a predetermined angle range including a basic posture angle of the ultrasound probe or across the basic posture angle by an operator, where the basic posture angle is predetermined corresponding to an examination organ; detecting a posture angle comprising a Tait-Bryan angle of the ultrasound probe; and notifying the operator of the recommended posture angle”. Detection of angles and acquiring ultrasound images when the probe is in contact with the subject about a predetermined angular range is a data gathering step that is a form of a pre-solution insignificant activity. Notifying the user of the recommended angle, under broadest reasonable interpretation, can be a display step that merely amounts to a post-solution insignificant activity.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 19 is ineligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “select one organ from the plurality of organs stored in the memory as an examination organ, calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images, acquire a maximum likelihood among the plurality of likelihoods, set, as a recommended posture angle, the posture angle detected by the probe posture angle sensor when the ultrasound image at which the maximum likelihood is calculated is generated”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of what organ to diagnose or study, calculation of a plurality of likelihoods can be done with a probability determination based on the acquired data, the acquiring a max likelihood is selecting the highest numerical value amongst a plurality of values, and the setting a posture angle is the determination of the angle that corresponds the highest likelihood . That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an ultrasound probe; a probe posture angle sensor configured to detect a posture angle comprising a Tait-Bryan angle of the ultrasound probe; a memory configured to store plurality of organs and basic posture angles of the ultrasound probe corresponding to the plurality of organs; and a processor configured to: generate ultrasound images by transmitting an ultrasound beam from the ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject, while the ultrasound probe is being contacted with a body surface of the subject and is tilted over a predetermined angle range including a basic posture angle corresponding to the examination organ or across the basic posture angle corresponding to the examination organ by an operator, notify the operator of the recommended posture angle”. Detection of angles, storing angular and organ target information, and acquiring ultrasound images when the probe is in contact with the subject about a predetermined angular range is a data gathering step that is a form of a pre-solution insignificant activity. Notifying the user of the recommended angle, under broadest reasonable interpretation, can be a display step that merely amounts to a post-solution insignificant activity. The use of a probe, angle sensor, memory, and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 20 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (PGPUB No. US 2015/0051489) in view of Kapoor et al. (PGPUB No. US 2015/0133784).

Regarding claim 1, Caluser teaches an ultrasound diagnostic apparatus, comprising:
an ultrasound probe (Probe 34 in Fig. 1); 
a probe posture angle sensor configured to detect a posture angle comprising a Tait-Bryan angle of the ultrasound probe (Paragraph 0129 teaches that the rotation angle about the three anatomical planes is determined and displayed. This is done with a gyroscope. Paragraph 0025 teaches that a magnetic sensor can be used); and
a processor (Paragraph 0091 teaches processor. Fig. 1 shows a computer system 30) configured to: 
generate ultrasound images by transmitting an ultrasound beam from the ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject (Paragraph 0019 teaches that the ultrasound scanning is in real-time and the memory stores the ultrasound images. Paragraph 0110 teaches the real time display of the ultrasound images), while the ultrasound probe is being contacted with a body surface of the subject and is tilted over a predetermined angle range including a basic posture angle of the ultrasound probe or across the basic posture angle by an operator (Paragraph 0126 teaches that the relocation navigation method allows for rotation of the probe and helps achieve imaging the target of interest at the previously recorded location and viewing angle. Paragraph 0140 teaches that the image planes are compared and the angles are displayed between the axes with warnings set when exceeding the predetermined range for accurate reconstruction. Fig. 5 and 6 shows the ultrasound probe being used on the breast of a patient and the associated angular information is displayed), where the basic posture angle is predetermined corresponding to an examination organ (Paragraph 0110 teaches that the matching is done with previously acquired images and paragraph 0140 teaches that guidance is to align the images together), 
acquire a maximum likelihood among the plurality of the likelihoods (Paragraph 00110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment. That is, in the case that the ultrasound images match the previous image, the maximum likelihood is met as they have achieved the angular orientation of the previous image),
set, as a recommended posture angle, the posture angle detected by the probe posture angle sensor when the ultrasound image at which the maximum likelihood is calculated is generated (Paragraph 0110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment. Paragraph 0126 teaches that the relocation navigation method allows for rotation of the probe and helps achieve imaging the target of interest at the previously recorded location and viewing angle. Paragraph 0140 teaches that the image planes are compared and the angles are displayed between the axes with warnings set when exceeding the predetermined range for accurate reconstruction), and 
notify the operator of the recommended posture angle (Paragraph 0110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment).
	While Caluser teaches comparison and determination of the optimal angular position for imaging a target, Caluser is silent regarding an ultrasound diagnostic apparatus, comprising:
calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images, 
	In an analogous imaging field of endeavor, regarding multi-planar ultrasound with the optimization of imaging the target, Kapoor teaches an ultrasound diagnostic apparatus, comprising:
calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images (Paragraph 0044 teaches that the determination of the confidence values is based on the target that is being scanned. Paragraph 0079 teaches that the confidence is determined based on the relationship to the pixel values. Paragraph 0029 teaches that the act 22 is done while the scanning is happening by the user. Paragraph 0039 teaches that the confidence values are assigned to the data. The confidence values represent the quality of the ultrasound data. Each ultrasound value in a frame of data has an accuracy, quality, likelihood, or level of uncertainty regarding the accuracy of the representation of the acoustic response of the location. Confidence values are assigned to respective ultrasound values for each frame).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Caluser with Kapoor’s teaching of determining likelihood of the target based on image analysis. This modified apparatus would allow the user to improve 3D imaging (Paragraph 0023 of Kapoor). Furthermore, the modification is addressing the ambiguities that are present in imaging the same anatomy from multiple angles (Paragraph 0021 of Kapoor).

Regarding claim 2, modified Caluser teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Caluser further teaches an ultrasound diagnostic apparatus, comprising:
wherein the processor is configured to acquire the maximum likelihood among the plurality of likelihoods calculated while the posture angle detected by the probe posture angle sensor is changing once over the predetermined angle range (Paragraph 0126 teaches that the relocation navigation method allows for rotation of the probe and helps achieve imaging the target of interest at the previously recorded location and viewing angle. Paragraph 0140 teaches that the image planes are compared and the angles are displayed between the axes with warnings set when exceeding the predetermined range for accurate reconstruction. Fig. 5 and 6 shows the ultrasound probe being used on the breast of a patient and the associated angular information is displayed. Paragraph 0019 teaches that the ultrasound scanning is in real-time).

Regarding claim 7, modified Caluser teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Caluser further teaches an ultrasound diagnostic apparatus, further comprising: 
a display configured to display the ultrasound images generated by the processor (Paragraph 0019 teaches that the ultrasound scanning is in real-time and the memory stores the ultrasound images. Fig. 30, 60, 62, and 69-70 show ultrasound images), 
wherein the processor is configured to control display on the display (Paragraph 0077 teaches that the ultrasound machine has an operational hardware 30 and a display. See Fig. 1).

Regarding claim 10, modified Caluser teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
Caluser further teaches an ultrasound diagnostic apparatus, further comprising: 
a display configured to display the ultrasound images generated by the processor (Paragraph 0019 teaches that the ultrasound scanning is in real-time and the memory stores the ultrasound images. Fig. 30, 60, 62, and 69-70 show ultrasound images), 
wherein the processor is configured to control display on the display (Paragraph 0077 teaches that the ultrasound machine has an operational hardware 30 and a display. See Fig. 1).

Regarding claim 19, Caluser teaches a control method of an ultrasound diagnostic apparatus, comprising: 
generating ultrasound images by transmitting an ultrasound beam from an ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject (Paragraph 0019 teaches that the ultrasound scanning is in real-time and the memory stores the ultrasound images. Paragraph 0110 teaches the real time display of the ultrasound images), while the ultrasound probe is being contacted with a body surface of the subject and is tilted over a predetermined angle range including a basic posture angle of the ultrasound probe or across the basic posture angle by an operator (Paragraph 0126 teaches that the relocation navigation method allows for rotation of the probe and helps achieve imaging the target of interest at the previously recorded location and viewing angle. Paragraph 0140 teaches that the image planes are compared and the angles are displayed between the axes with warnings set when exceeding the predetermined range for accurate reconstruction. Fig. 5 and 6 shows the ultrasound probe being used on the breast of a patient and the associated angular information is displayed), where the basic posture angle is predetermined corresponding to an examination organ (Paragraph 0110 teaches that the matching is done with previously acquired images and paragraph 0140 teaches that guidance is to align the images together),
detecting a posture angle comprising a Tait-Bryan angle of the ultrasound probe (Paragraph 0129 teaches that the rotation angle about the three anatomical planes is determined and displayed. This is done with a gyroscope. Paragraph 0025 teaches that a magnetic sensor can be used); 
	acquiring a maximum likelihood among the plurality of likelihoods (Paragraph 00110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment. That is, in the case that the ultrasound images match the previous image, the maximum likelihood is met as they have achieved the angular orientation of the previous image),
	setting, as a recommended posture angle, the posture angle detected when the ultrasound image at which the maximum likelihood is calculated is generated (Paragraph 0110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment. Paragraph 0126 teaches that the relocation navigation method allows for rotation of the probe and helps achieve imaging the target of interest at the previously recorded location and viewing angle. Paragraph 0140 teaches that the image planes are compared and the angles are displayed between the axes with warnings set when exceeding the predetermined range for accurate reconstruction), and 
	notifying the operator of the recommended posture angle (Paragraph 0110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment).
While Caluser teaches comparison and determination of the optimal angular position for imaging a target, Caluser is silent regarding a control method of an ultrasound diagnostic apparatus, comprising: 
calculating a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images.
In an analogous imaging field of endeavor, regarding multi-planar ultrasound with the optimization of imaging the target, Kapoor teaches a control method of an ultrasound diagnostic apparatus, comprising: 
calculating a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images (Paragraph 0044 teaches that the determination of the confidence values is based on the target that is being scanned. Paragraph 0079 teaches that the confidence is determined based on the relationship to the pixel values. Paragraph 0029 teaches that the act 22 is done while the scanning is happening by the user. Paragraph 0039 teaches that the confidence values are assigned to the data. The confidence values represent the quality of the ultrasound data. Each ultrasound value in a frame of data has an accuracy, quality, likelihood, or level of uncertainty regarding the accuracy of the representation of the acoustic response of the location. Confidence values are assigned to respective ultrasound values for each frame).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Caluser with Kapoor’s teaching of determining likelihood of the target based on image analysis. This modified method would allow the user to improve 3D imaging (Paragraph 0023 of Kapoor). Furthermore, the modification is addressing the ambiguities that are present in imaging the same anatomy from multiple angles (Paragraph 0021 of Kapoor).

Regarding claim 20, Caluser teaches an ultrasound diagnostic apparatus, comprising:
an ultrasound probe (Probe 34 in Fig. 1); 
a probe posture angle sensor configured to detect a posture angle comprising a Tait-Bryan angle of the ultrasound probe (Paragraph 0129 teaches that the rotation angle about the three anatomical planes is determined and displayed. This is done with a gyroscope. Paragraph 0025 teaches that a magnetic sensor can be used); 
a memory configured to store plurality of organs and basic posture angles of the ultrasound probe corresponding to the plurality of organs (Paragraph 0019 teaches that the ultrasound scanning is in real-time and the memory stores the ultrasound images. Paragraph 0091 teaches that the ultrasound images are stored with respect to the anatomical references and can be used for comparison in later examinations that may be real time. Paragraph 0022 teaches that the regions images can be the liver, neck, or breast. Paragraph 0021 teaches that each ultrasound image is associated with an angle in relation to the body axis); and 
a processor (Paragraph 0091 teaches processor. Fig. 1 shows a computer system 30) configured to: 
select one organ from the plurality of organs stored in the memory as an examination organ (Paragraph 0022 teaches that the regions images can be the liver, neck, or breast. Paragraph 0110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment. It teaches that this is done for solid organs like the liver. Fig. 5 shows imaging of the breast), 
generate ultrasound images by transmitting an ultrasound beam from the ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject (Paragraph 0019 teaches that the ultrasound scanning is in real-time and the memory stores the ultrasound images. Paragraph 0110 teaches the real time display of the ultrasound images), while the ultrasound probe is being contacted with a body surface of the subject and is tilted over a predetermined angle range including a basic posture angle corresponding to the examination organ or across the basic posture angle corresponding to the examination organ by an operator (Paragraph 0126 teaches that the relocation navigation method allows for rotation of the probe and helps achieve imaging the target of interest at the previously recorded location and viewing angle. Paragraph 0140 teaches that the image planes are compared and the angles are displayed between the axes with warnings set when exceeding the predetermined range for accurate reconstruction. Fig. 5 and 6 shows the ultrasound probe being used on the breast of a patient and the associated angular information is displayed), 
acquire a maximum likelihood among the plurality of likelihoods (Paragraph 00110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment. That is, in the case that the ultrasound images match the previous image, the maximum likelihood is met as they have achieved the angular orientation of the previous image), 
set, as a recommended posture angle, the posture angle detected by the probe posture angle sensor when the ultrasound image at which the maximum likelihood is calculated is generated (Paragraph 0110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment. Paragraph 0126 teaches that the relocation navigation method allows for rotation of the probe and helps achieve imaging the target of interest at the previously recorded location and viewing angle. Paragraph 0140 teaches that the image planes are compared and the angles are displayed between the axes with warnings set when exceeding the predetermined range for accurate reconstruction), and 
notify the operator of the recommended posture angle (Paragraph 0110 teaches that the display allows the operator to match the ultrasound images in real time with the previous images for realignment).
	While Caluser teaches comparison and determination of the optimal angular position for imaging a target, Caluser is silent regarding an ultrasound diagnostic apparatus, comprising:
	calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images.
	In an analogous imaging field of endeavor, regarding multi-planar ultrasound with the optimization of imaging the target, Kapoor teaches an ultrasound diagnostic apparatus, comprising:
	calculate a plurality of likelihoods of imaging organs in the ultrasound images with respect to the examination organ by analyzing the ultrasound images (Paragraph 0044 teaches that the determination of the confidence values is based on the target that is being scanned. Paragraph 0079 teaches that the confidence is determined based on the relationship to the pixel values. Paragraph 0029 teaches that the act 22 is done while the scanning is happening by the user. Paragraph 0039 teaches that the confidence values are assigned to the data. The confidence values represent the quality of the ultrasound data. Each ultrasound value in a frame of data has an accuracy, quality, likelihood, or level of uncertainty regarding the accuracy of the representation of the acoustic response of the location. Confidence values are assigned to respective ultrasound values for each frame).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Caluser with Kapoor’s teaching of determining likelihood of the target based on image analysis. This modified apparatus would allow the user to improve 3D imaging (Paragraph 0023 of Kapoor). Furthermore, the modification is addressing the ambiguities that are present in imaging the same anatomy from multiple angles (Paragraph 0021 of Kapoor).

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (PGPUB No. US 2015/0051489) in view of Kapoor et al. (PGPUB No. US 2015/0133784).

Regarding claim 8, modified Caluser teaches the ultrasound diagnostic apparatus in claim 7, as discussed above.
	However, the combination of Caluser and Kapoor is silent regarding an ultrasound diagnostic apparatus, wherein the processor is configured to display the likelihoods, the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display when the plurality of the likelihoods are calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a the predetermined angle range including the basic posture angle of the ultrasound probe by the operator.
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus, wherein the processor is configured to display (Display 19 and CPU33), the likelihoods (Fig. 7 shows the comparison of the scanning slice to the corresponding ultrasonic image. Paragraph 0079 teaches that the movement of the ultrasonic probe is monitored and the slice matches the ultrasonic image. Paragraph 0004 teaches that a plurality of candidate slices are obtained with the position information), the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle on the display when the plurality of the likelihoods are calculated while the ultrasound probe is being contacted with a body surface of the subject and is being tilted over a the predetermined angle range including the basic posture angle of the ultrasound probe by the operator (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0006 teaches that the relative position of the probe in relation to the object is shown when it is in contact. Fig. 7 shows the angular relationship of the probe with respect to the phi1, theta1, and omega1 positions. This is shown in relation to a 3D body mark).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Caluser and Kapoor with Ogasawara’s teaching of display of the probe, basic, and recommended posture angles. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Regarding claim 9, modified Caluser teaches the ultrasound diagnostic apparatus in claim 8, as discussed above.
	However, the combination of Caluser and Kapoor is silent regarding an ultrasound diagnostic apparatus, 
wherein the processor is configured to display the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display as numerical values or graph images when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with the body surface of the subject and is being tilted over the predetermined angle range including the basic posture angle of the ultrasound probe by the operator.
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus, 
wherein the processor is configured to display (Display 19 and CPU 33) the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle on the display (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen) as numerical values or graph images when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with the body surface of the subject and is being tilted over the predetermined angle range including the basic posture angle of the ultrasound probe by the operator (In Fig. 7 the angular numerical information is displayed on the display screen as omega, phi, and theta. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0006 teaches that the relative position of the probe in relation to the object is shown when it is in contact. Fig. 7 shows the angular relationship of the probe with respect to the phi1, theta1, and omega1 positions. This is shown in relation to a 3D body mark).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Caluser and Kapoor with Ogasawara’s teaching of display of the probe, basic, and recommended posture angles. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Regarding claim 11, modified Caluser teaches the ultrasound diagnostic apparatus in claim 10, as discussed above.
	However, the combination of Caluser and Kapoor is silent regarding an ultrasound diagnostic apparatus, 
wherein the processor is configured to display the each of the plurality of likelihoods, the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with the body surface of the subject and is being tilted over the predetermined angle range including the basic posture angle of the ultrasound probe by the operator.
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus, 
wherein the processor is configured to display (Display 19 and CPU33), the each of the plurality of likelihoods (Fig. 7 shows the comparison of the scanning slice to the corresponding ultrasonic image. Paragraph 0079 teaches that the movement of the ultrasonic probe is monitored and the slice matches the ultrasonic image. Paragraph 0004 teaches that a plurality of candidate slices are obtained with the position information), the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen),the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle on the display when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with a-the body surface of the subject and is being tilted over the predetermined angle range including the basic posture angle of the ultrasound probe by the operator (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0006 teaches that the relative position of the probe in relation to the object is shown when it is in contact. Fig. 7 shows the angular relationship of the probe with respect to the phi1, theta1, and omega1 positions. This is shown in relation to a 3D body mark).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Caluser and Kapoor with Ogasawara’s teaching of display of the probe, basic, and recommended posture angles. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Regarding claim 12, modified Caluser teaches the ultrasound diagnostic apparatus in claim 11, as discussed above.
	However, the combination of Caluser and Kapoor is silent regarding an ultrasound diagnostic apparatus, 
wherein the processor is configured to display the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle on the display as numerical values or graph images when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with the body surface of the subject and is being tilted over the predetermined angle range including the basic posture angle of the ultrasound probe by the operator.
	In an analogous imaging field of endeavor, regarding the determination of a probe orientation, Ogasawara teaches an ultrasound diagnostic apparatus, 
wherein the processor is configured to display (Display 19 and CPU 33) the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle on the display (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen) as numerical values or graph images when the plurality of likelihoods are calculated while the ultrasound probe is being contacted with the body surface of the subject and is being tilted over the predetermined angle range including the basic posture angle of the ultrasound probe by the operator (In Fig. 7 the angular numerical information is displayed on the display screen as omega, phi, and theta. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables. Paragraph 0006 teaches that the relative position of the probe in relation to the object is shown when it is in contact. Fig. 7 shows the angular relationship of the probe with respect to the phi1, theta1, and omega1 positions. This is shown in relation to a 3D body mark).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Caluser and Kapoor with Ogasawara’s teaching of display of the probe, basic, and recommended posture angles. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Specht et al. (PGPUB No. US 2007/0238999): Teaches the determination of pitch, yaw, and roll with a pose sensor.
Smetak et al. (PGPUB No. US 2006/0072124): Teaches the tracking of a probe during collection based on angular relationship and the determination that the target is being imaged so that the target is within the field of view.
Cheon et al. (PGPUB No. US 2015/0272546): Teaches the collection of multiple images and its associated probe position at the time of collection and comparing them to a reference.
Mountney et al. (PGPUB No. US 2013/259341): Teaches the determination and guidance of a probe based on its angular relationship to the target that is being imaged so that the target is within the field of view.
Toyomura et al. (PGPUB No. US 2018/0140282): Teaches the determination of the likelihood of the target being present in the ultrasound image and outputting that determination. This is done throughout the multiple images that are acquired.
Salgo et al. (PGPUB No. US 2018/0192987): Teaches template matching and the storage of templates in a memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793